DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's Application filed on 02/04/2021. Claims 1-20 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 02/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application is optimizing software code testing by using a flow diagram. Using flow diagrams, code blocks which were tested by multiple tests are identified and these tests are merged to make the testing more efficient. At this time, the examiner could not find any novel features.

Analogous art

In broad interpretation, instant application is about software code testing and making the tests more efficient. Prior arts which teach these features are considered to be analogous art to the instant application.

Objection to the IDS

The IDS has been objected. Copies of all the Non-patent literatures, mentioned in the IDS, is required. The applicant has not supplied copies of the non-patent literatures. A correction or explanation is required.   

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C 112 (b) as being indefinite due to lack of antecedent basis.

Claim 1 recites “creating the merged test for the source code in view of the merged code flow diagram;”. However, there is no prior “merged code flow diagram” to which this reference could be made, and therefore the cited portion is lacking in antecedent basis. Claims 8 and 15 have substantially similar claim limitations and can be rejected using the same rational.

Claims 2-7, 9-14 and 16-20 are rejected for being dependent on a rejected claim.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 14-16 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abraham et al. (hereinafter Abraham, Publication No.: US 2014/0115565) in view of Beryoza et al. (hereinafter Beryoza, Publication No.: US 2013/0111267) and Li et al. (hereinafter Li, Pub. No.: US 2009/0019428). 

As per claim 1, Abraham teaches, 

A method comprising: 

identifying, by a processing device, a plurality of tests for a source code; (Abraham Fig. 2 step 202 recites “Execute tests to obtain/receive trace data”. This shows a plurality of tests for source code.)

generating code flow diagrams corresponding to the plurality of tests, wherein a respective code flow diagram comprises a plurality of nodes representing the plurality of blocks of code of the source code, and (Abraham Fig. 2 step 202 shows collecting trace data. Trace data is equivalent to code flow diagram.) 
each of the plurality of nodes in the respective code flow diagram comprising an indication of whether a represented block of code is tested by the respective test; (Trace data by definition means a flow diagram which shows the blocks which are tested. So a trace data gives an indication that a block has been tested. Abraham recites in [0052] starting at line 4, “The act 202 may include an act 204 in which code coverage data is collected and/or an act 206 in which method call sequence data is collected.” Abraham recites in [0022] “The method call sequence tool 130 may provide data indicative of the sequence in which method calls occurred during execution of a test…. The method call sequence data may include a list of the method calls in the order in which the calls are implemented. The data may be stored as a tree or other hierarchy of method call invocations, ….” .)
causing the merged test to be executed to test the source code. (Abraham recites in ([0067], "The foregoing tests provide one example of the manner in which the disclosed methods and systems may be used to facilitate removal or other modifications to the tests. For example, the test duplication or other similarity information provided by the disclosed methods and systems may be used by developers to remove or merge tests. Duplicative coverage in the test bed or suite may be reduced or eliminated. Such modifications may lead to faster test runs, quicker feedback for code changes, and/or better software system maintainability.").
Abraham teaches software test optimization. Abraham does not explicitly mention “identifying, in the code flow diagrams corresponding to the plurality of tests, first nodes corresponding to the overlapping blocks of the source code that are to be tested by a subset of the plurality of tests and second nodes corresponding to blocks of the source code that are to be uniquely tested by each of the subset of the plurality of tests;”. However, in analogous art of software test optimization, Beryoza teaches,  

identifying, in the code flow diagrams corresponding to the plurality of tests, first nodes corresponding to the overlapping blocks of the source code that are to be tested by a subset of the plurality of tests and second nodes corresponding to blocks of the source code that are to be uniquely tested by each of the subset of the plurality of tests; (Beryoza recites in [0041] “Merely to enhance understanding, an example will be provided. In the example, suppose test A covers code blocks 1, 2 and 3, and test B covers code blocks 1, 2 and 5. Initially, the test optimization system 110 processes test A and copies code block identifiers of code blocks 1, 2, and 3 into the global record 140. For test B, the test optimization system 110 determines that test B contributes unique coverage for code block 5, and the test optimization system 110 adds the code block identifier for code block 5 to the global record 140.” This shows that Blocks 1 and 2 are tested by both Test A and Test B. Block 3 is uniquely tested by Test 1 and Block 5 is uniquely tested by Test B.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of software test optimization of Abraham by incorporating the teaching “identifying, in the code flow diagrams corresponding to the plurality of tests, first nodes corresponding to the overlapping blocks of the source code that are to be tested by a subset of the plurality of tests and second nodes corresponding to blocks of the source code that are to be uniquely tested by each of the subset of the plurality of tests;” of Beryoza. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of identifying code blocks covered by the tests to optimize the tests by merging or deleting appropriate tests from the test suites. 
Abraham and Beryoza teach software test optimization. They not explicitly mention “merging the subset of the plurality of tests that comprise the overlapping blocks of the source code to create a merged test comprising the first nodes and the second nodes; creating the merged test for the source code in view of the merged code flow diagram;”. However, in analogous art of software test optimization, Li teaches,
merging the subset of the plurality of tests that comprise the overlapping blocks of the source code to create a merged test comprising the first nodes and the second nodes; (Li recites in [0024] “The process analysis 110 generates all the possible choreography models in terms of the enterprise process definition. All of the feasible execution paths of the enterprise process 106 are generated, and a set of test paths are merged together if they have the same service operation invocations sequence through simulation execution.” This shows that when plurality of tests passes through the same nodes [same service operation invocations sequence], the tests are merged.) 
creating the merged test for the source code in view of the merged code flow diagram; and (Li recites in [0024] “The process analysis 110 generates all the possible choreography models in terms of the enterprise process definition. All of the feasible execution paths of the enterprise process 106 are generated, and a set of test paths are merged together if they have the same service operation invocations sequence through simulation execution.” Here Li shows that the tests are generated by merged code flow.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of software test optimization of Abraham by incorporating the teaching “merging the subset of the plurality of tests that comprise the overlapping blocks of the source code to create a merged test comprising the first nodes and the second nodes; creating the merged test for the source code in view of the merged code flow diagram;” of Li. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of identifying code blocks that are covered by multiple tests and accordingly merging the tests to optimize test execution. 
 
As per claim 2, Abraham teaches, 
further comprising: 

generating a plurality of code coverage reports each associated with one of the plurality of tests, (Abraham Fig. 2 step 206) 

wherein the source code comprises a plurality of blocks of code and each of the plurality of code coverage reports provides an indication of one or more of the plurality of blocks of code that are tested by a respective test of the plurality of tests. (Abraham recites in [0056] "The act 202 may include an act 204 in which code coverage data is collected and/or an act 206 in which method call sequence data is collected. Such data may be collected for each test associated with the software system, or for only a selected number of tests, or other subset of tests."; [0022], "The method call sequence tool 130 may provide data indicative of the sequence in which method calls occurred during execution of a test ... The method call sequence data may include a list of the method calls in the order in which the calls are implemented. The data may be stored as a tree or other hierarchy of method call invocations ... "); 

As per claim 3, Abraham teaches, 
wherein the merged test tests the same blocks of the source code as the subset of the plurality of tests. (Abraham recites in [0067], "The foregoing tests provide one example of the manner in which the disclosed methods and systems may be used to facilitate removal or other modifications to the tests. For example, the test duplication or other similarity information provided by the disclosed methods and systems may be used by developers to remove or merge tests. Duplicative coverage in the test bed or suite may be reduced or eliminated. Such modifications may lead to faster test runs, quicker feedback for code changes, and/or better software system maintainability." This shows that the merged test tests the same blocks of the source code.) 




As per claim 7, Abraham teaches, 
further comprising: executing the merged test, wherein executing of the merged test is performed in less time than executing the subset of the plurality of tests. (Abraham recites in [0067], "The foregoing tests provide one example of the manner in which the disclosed methods and systems may be used to facilitate removal or other modifications to the tests. For example, the test duplication or other similarity information provided by the disclosed methods and systems may be used by developers to remove or merge tests. Duplicative coverage in the test bed or suite may be reduced or eliminated. Such modifications may lead to faster test runs, quicker feedback for code changes, and/or better software system maintainability.").
As per claims 8-10 and 14, these are system claims that substantially parallel the limitations of the method claims 1-3 and 7, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a system. 

As per claims 15, 16 and 20, these are computer readable medium claims that substantially parallel the limitations of the method claims 1, 3 and 7, respectively. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a computer readable medium. 
		

Claims 4, 11 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abraham, Beryoza and Li as applied to claims 1, 8 and 15 in view of Vangala et al. (hereinafter Vangala, Pub. No.: US 2010/0287534). 

As per claim 4, Abraham, Beryoza and Li teach software test optimization. They not explicitly mention “wherein a threshold representing coverage of the subset of the plurality of tests with respect to the overlapping blocks of the source code is associated with an execution time of blocks of code in the subset of the plurality of tests or a percentage of the overlapping blocks of the source code that are to be tested by each of the plurality of tests, and merging the subset of the plurality of tests further comprises: selecting the subset of the plurality of tests in view of the threshold.” However, in analogous art of software test optimization, Vangala teaches,

wherein a threshold representing coverage of the subset of the plurality of tests with respect to the overlapping blocks of the source code is associated with an execution time of blocks of code in the subset of the plurality of tests or (Not considered.) 
a percentage of the overlapping blocks of the source code that are to be tested by each of the plurality of tests, and (Vangala Fig. 11C shows use of “SIMILARITY THRESHOLD”. Vangala recites in [0045] “In an embodiment a normal variance threshold value is two one-hundreds (0.02) and a normal commonality threshold value is ninety-five one-hundreds (0.95).” Here commonality threshold value is 95%, which shows a percentage of overlap.) 
merging the subset of the plurality of tests further comprises: 
selecting the subset of the plurality of tests in view of the threshold. (Vangala recites in [0045] starting at line 3, “Using the normal variance and commonality threshold values test case pairs within the first 202, second 204 and third 206 scenarios of FIG. 2 will be clustered together and in some circumstances test case pairs within the fourth scenario 208 may also be clustered together.” Vangala recites in [0179] starting in line 5, “If match is set to yes then in an embodiment a cluster pair has been identified for clustering at the current cluster level and the cluster identified for combining with the current C(x) cluster, e.g., the mergec cluster, is clustered with the C(x) cluster 1236. In an embodiment the merged cluster mergec is deleted 1237 and the number of clusters is decremented 1237.”)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of software test optimization of Abraham, Beryoza and Li by incorporating the teaching “wherein a threshold representing coverage of the subset of the plurality of tests with respect to the overlapping blocks of the source code is associated with an execution time of blocks of code in the subset of the plurality of tests or a percentage of the overlapping blocks of the source code that are to be tested by each of the plurality of tests, and merging the subset of the plurality of tests further comprises: selecting the subset of the plurality of tests in view of the threshold” of Vangala. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of merging appropriate tests using the test coverage information with a threshold value on deciding when to merge for appropriate merging of tests. 

As per claim 11, this is a system claim that substantially parallels the limitations of the method claims 4. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a system. 

As per claims 17, this is a computer readable medium claims that substantially parallel the limitations of the method claim 4. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a computer readable medium. 

Claims 5, 12 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abraham, Beryoza and Li as applied to claims 1, 8 and 15 in view of Takehiko Tsuchiya (hereinafter Tsuchiya, Pub. No.: US 2009/0064059). 

As per claim 5, Abraham, Beryoza and Li teach software test optimization. They not explicitly mention “further comprising: prior to executing the merged test, generating a code coverage report for the merged test to ensure that the merged test tests the same blocks of code as the subset of the plurality of tests.” However, in analogous art of software test optimization, Tsuchiya teaches,
further comprising: prior to executing the merged test, generating a code coverage report for the merged test to ensure that the merged test tests the same blocks of code as the subset of the plurality of tests. (Tsuchiya recites in [0106] “Although a test pattern is used when a designed circuit is verified, if the coverage of the test pattern is insufficient, the operation of the circuit cannot be guaranteed. Therefore, the present embodiment automatically prepare a sequence description for verifying the coverage of the test pattern used for verifying the circuit designed using simulation or the like. In other words, the design analyzing apparatus according to tl1e present embodiment has a function for automatically preparing sequence description indicating all the path patterns of inputted circuit specification descriptions SP from the information of the table, which is the time-series signal variation database.” This shows creation of a test coverage report prior to execution of the test.)
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of software test optimization of Abraham, Beryoza and Li by incorporating the teaching “further comprising: prior to executing the merged test, generating a code coverage report for the merged test to ensure that the merged test tests the same blocks of code as the subset of the plurality of tests” of Vangala. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of merging appropriate tests and analyzing the merged test to ensure it tests the desired code blocks.

As per claim 12, this is a system claim that substantially parallels the limitations of the method claims 4. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a system. 

As per claims 18, this is a computer readable medium claims that substantially parallel the limitations of the method claim 4. It would have been obvious to one of ordinary skill in the art before the time of the invention to implement the prescribed method steps as a computer readable medium. 

Claims 6, 13 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abraham, Beryoza and Li as applied to claims 1, 8 and 15 in view of Chen et al. (hereinafter Chen, Pub title: “State of the art: Dynamic symbolic execution for automated test generation”, Published by Elsevier B.V.). 

As per claim 6, Abraham, Beryoza and Li teach software test optimization. They not explicitly mention “wherein merging the subset of the plurality of tests comprises: 
identifying an intersection that splits into at least two code paths in a block of code of at least one of the subset of the plurality of tests; generating a snapshot of the intersection; including, in the merged test, a code that tests a first code path of the at least two code paths with a first parameter, reverts to the snapshot of the intersection, and tests a second code path of the at least two code paths with a second parameter.” However, in analogous art of software test optimization, Chen teaches,

wherein merging the subset of the plurality of tests comprises: 
identifying an intersection that splits into at least two code paths in a block of code of at least one of the subset of the plurality of tests; (Chen recites on page 1759, 2nd column, starting at the bottom paragraph, "Given an input vector I with a concrete value Ii to the ith input parameter, the execution of program defines a unique finite program trace sO -> cl s1 ... -> en sn that executes the finite sequence C1 ... Cn of commands and goes through the finite sequences s1 ... sn of program states. Each program state is defined as a tuple (C, M, S, pc) where C is the next command to be executed and pc is a special meta-variable that represents the current path constraint. A path constraint pcw for a finite sequence w of commands is a formula of theory T that characterizes the input assignments for which the program executes along w.". Here w is the path taken in a split path.)
generating a snapshot of the intersection; (Chen recites on page 1760, column 1, paragraph 3, “The objective of DSE is systematically exploring all feasible paths of the program under test by using path constraints and a constraint solver. A constraint solver is an automated theorem prover that is capable of judging whether the path constraint is satisfiable. Given a program state ⟨C,M, S, pc⟩ and a constraint solver for theory T , if C is a conditional statement in the form defined above, any satisfying assignment to the formula pc ∧ e will lead the program to run the then branch of the conditional statement and any satisfying assignment to the formula pc ∧ ¬e (where¬e denotes the negation of expression e) will guarantee the program to exercise the else branch.” Here all feasible paths of the program with constraint and constraint solver with conditions “then” and “else” is the snapshot of the intersection.) 

including, in the merged test, a code that tests a first code path of the at least two code paths with a first parameter, reverts to the snapshot of the intersection, and tests a second code path of the at least two code paths with a second parameter. (Chen recites on page 1760, column 1, paragraph 3, “The objective of DSE is systematically exploring all feasible paths of the program under test by using path constraints and a constraint solver. A constraint solver is an automated theorem prover that is capable of judging whether the path constraint is satisfiable. Given a program state ⟨C,M, S, pc⟩ and a constraint solver for theory T , if C is a conditional statement in the form defined above, any satisfying assignment to the formula pc ∧ e will lead the program to run the then branch of the conditional statement and any satisfying assignment to the formula pc ∧ ¬e (where¬e denotes the negation of expression e) will guarantee the program to exercise the else branch.” This shows code taking the “else” path or a path with a second parameter.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of software test optimization of Abraham, Beryoza and Li by incorporating the teaching  “wherein merging the subset of the plurality of tests comprises: identifying an intersection that splits into at least two code paths in a block of code of at least one of the subset of the plurality of tests; generating a snapshot of the intersection; including, in the merged test, a code that tests a first code path of the at least two code paths with a first parameter, reverts to the snapshot of the intersection, and tests a second code path of the at least two code paths with a second parameter” of Chen. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of merging appropriate tests using the test coverage information with a threshold value on deciding when to merge for appropriate merging of tests. 

Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        January 1, 2022